Citation Nr: 1819495	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from January 18, 1971 to February 3, 1971.
.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the Veteran's reopened claimed back disability, the Veteran's October 1970 entrance examination noted that the Veteran had reported that he had "back trouble" due to a pre-service motorcycle accident.  Current VA treatment records demonstrate that the Veteran has consistently complained of low back pain that appeared to be "musculoskeletal in nature".  

Notably, a pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

The record demonstrates that the Veteran might have a back disability that might have preexisted his service.  As a result, the Board finds that further development is warranted so an examiner can provide an opinion as to whether any back disability that preexisted his service was not aggravated beyond its natural progression during service.  See 38 U.S.C. § 1153 (2012) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  

After the record review and examination of the Veteran, the VA examiner should determine:

(i) Does the Veteran have a current back disability?

(ii) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran currently has a back disability that is etiologically related to his active service?

(iii) Is it clear and unmistakable (undebatable) that a back disability preexisted the Veteran's enlistment into service?  

(iv) If so, is it clear and unmistakable (undebatable) that any preexisting back disability was not permanently aggravated beyond its natural progress during the Veteran's active service?

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







